      Case 4:19-cv-00040-MW-HTC Document 20 Filed 09/08/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

JONATHAN CHADWICK TILLER,

      Plaintiff,

v.                                             Case No. 4:19cv40-MW/HTC

TALLAHASSEE POLICE
DEPARTMENT, et al.,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 19. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED without

prejudice for Plaintiff’s failure to prosecute and failure to comply with orders of this

Court.” The Clerk shall also close the file.

     SO ORDERED on September 8, 2020.

                                        s/ MARK E. WALKER
                                        Chief United States District Judge
